927 F.2d 824
Joe Freddie FLEMING, Petitioner-Appellant,v.James A. COLLINS, Director, Texas Department of CriminalJustice, Institutional Division, Respondent-Appellee.
No. 88-1334.
United States Court of Appeals,Fifth Circuit.
March 19, 1991.

Joe Freddie Fleming, Rosharon, Tex., pro se.
S. Michael Bozarth, Asst. Atty. Gen., Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas;  Sidney A. Fitzwater, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion November 5, 1990, 5 Cir., 1990, 917 F.2d 850)
Before CLARK, Chief Judge, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Johnson is recused, and therefore did not participate in this decision